Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s Discussion and Analysis for the three and nine month periods ended September 30, 2008 of Precision Drilling Trust (the “Trust” or “Precision”) prepared as at November 5, 2008 focuses on the unaudited Consolidated Financial Statements and related notes and pertains to known risks and uncertainties relating to the oilfield services sector. This discussion should be read in conjunction with Precision’s 2007 Annual Report, Annual Information Form, the unaudited September 30, 2008 Consolidated Financial Statements and related notes and the cautionary statement regarding forward-looking information and statements on page 17 of this report. SELECT FINANCIAL AND OPERATING INFORMATION (Stated in thousands of Canadian dollars, Three months ended September 30, Nine months ended September 30, except per diluted unit amounts) 2008 2007 % Change 2008 2007 % Change Revenue $ 285,639 $ 227,928 25.3 $ 766,842 $ 760,475 0.8 Operating earnings(1) 98,648 73,402 34.4 244,933 278,655 (12.1 ) Earnings from continuing operations 82,349 69,702 18.1 210,354 253,491 (17.0 ) Net earnings 82,349 72,658 13.3 210,354 256,447 (18.0 ) Cash provided by operations 3,241 20,270 (84.0 ) 261,006 405,641 (35.7 ) Net capital spending 73,578 39,653 85.6 124,944 144,937 (13.8 ) Distributions declared 49,046 49,046 – 147,137 177,319 (17.0 ) Per unit information: Earnings from continuing operations 0.65 0.55 18.2 1.67 2.02 (17.3 ) Net earnings 0.65 0.58 12.1 1.67 2.04 (18.1 ) Distributions declared $ 0.39 $ 0.39 – $ 1.17 $ 1.41 (17.0 ) Contract Drilling Services: Rig fleet 249 250 (0.4 ) 249 250 (0.4 ) Operating days (spud to release): Canada 9,008 7,903 14.0 22,578 22,863 (1.2 ) United States 1,868 533 250.5 4,111 1,032 298.4 International – – – 223 – n/m Completion and Production Services: Rig fleet 229 239 (4.2 ) 229 239 (4.2 ) Operating hours in Canada 87,995 84,490 4.1 255,621 269,581 (5.2 ) (1) Non-GAAP measure; see "NON-GAAP MEASURES AND RECONCILIATIONS". n/m - calculation not meaningful FINANCIAL POSITION AND RATIOS September 30, December 31, September 30, (Stated in thousands of Canadian dollars,except ratio) 2008 2007 2007 Working capital $ 192,670 $ 140,374 $ 149,516 Working capital ratio 2.3 2.1 2.5 Long-term debt $ 231,784 $ 119,826 $ 123,773 Total assets $ 1,974,135 $ 1,763,477 $ 1,729,046 Long-term debt to long-term debt plus equity ratio 0.14 0.08 0.09 1 OVERVIEW The Trust reported net earnings of $82 million or $0.65 per diluted unit for the quarter ended September 30, 2008, an increase of $10 million or 13% compared to $73 million or $0.58 per diluted unit in the third quarter of 2007. The increase marked the first time since the fourth quarter of 2006 where net earnings were greater than the comparable quarter for the prior year. Third quarter net earnings increased over prior year due to organic rig expansion in the United States and a rebound in Canadian rig activity that led to margin growth in Precision's contract drilling operations. Precision's North American drilling rig fleet stood at 248 at quarter-end with 28 rigs in the United States and 220 in Canada. During the quarter, the fleet was 29% more active than the prior year comparative quarter as deployments from Canada to active basins in the United States and higher activity in Canada generated an increase of 2,440 operating days. Utilization gains reflected the underlying strength in high performance high value drilling opportunities and commodity pricing. The profile of wells drilled highlight industry trends toward deeper, more complex directional and horizontal natural gas and oil drilling programs. These complex requirements aligned with Precision's high performance service capabilities as Precision averaged approximately 70% ofits rigs in Canada and over 80% in the United States drilling directional/horizontal wells. For the nine months ended September 30, 2008 net earnings were $210 million or $1.67 per diluted unit, a decrease of $46 million or 18% compared to $256 million or $2.04 in the equivalent period of 2007. The decrease in net earnings was due to lower first quarter industry demand and pricing for both operating segments in Canada partially mitigated by United States expansion, the emergence of international operations and stronger Canadian activity in the third quarter. During the first nine months, geographic diversification to United States natural gas resource plays accelerated with 16 rigs deployed from Canada expanding the fleet from 12 to 28. Precision’s U.S. drilling rigs operated at near 100% utilization and fleet growth led to a three and a half fold operating day increase over the first nine months of 2007. Precision's high performance high value customer service offering advanced since the second quarter of 2008 through North American and international developments that included the following: • On August 25, 2008 Precision announced that it had entered into a definitive merger agreement with Grey Wolf, Inc. ("Grey Wolf") pursuant to which, if approved by Grey Wolf shareholders, Precision will acquire Grey Wolf. Grey Wolf is the fourth largest onshore drilling contractor in the United States with a fleet of 122 drilling rigs and on a combined basis, Precision will be one of the largest land drillers in North America with a combined drilling rig fleet of 371 rigs. The combined Precision and Grey Wolf will have land drilling operations in most conventional and unconventional oil and gas basins in the lower 48 United States and in Canada with an emerging presence in Mexico. The transaction will enhance Precision's leadership position in the North American oil field services sector and represents an important milestone in Precision's long-term strategy for diversification beyond Canada. The transaction will position Precision as the lead shale gas driller in North America. Under the terms of the agreement, Grey Wolf shareholders will receive US$5.00 in cash and 0.1883 Precision trust units (“Units”) for each Grey Wolf common share, for aggregate consideration of about US$1.12 billion in cash and about 42 million Units. Grey Wolf shareholders will be able to elect to receive cash or Units subject to proration. On August 24, 2008 Precision entered into an arrangement to fund the transaction and ongoing operating requirements through a US$1.6 billion debt structure as outlined in a commitment letter with four lenders, the Royal Bank, the Toronto Dominion Bank, Deutsche Bank and HSBC Bank. The acquisition process for the transaction has progressed on schedule with successful completion of key steps that include early termination of the Hart-Scott-Rodino waiting period, determination by the Committee on Foreign Investment M A N A G E M E N T ’ SD I S C U S S I O NA N DA N A L Y S I S 2 in the United States (“CFIUS”) that there are no unresolved national security concerns and the receipt of prospective credit ratings from Moody’s and Standard & Poor’s. The prospectus/proxy statement for Grey Wolf’s special meeting of shareholders to approve the merger was mailed to Grey Wolf shareholders beginning October 30, 2008 with the meeting scheduled for December 9, 2008. • On July 31, 2008 Precision closed the acquisition of six service rigs from Rick's Well Servicing Ltd., a private company, for approximately $16 million. The assets are positioned in south-eastern Saskatchewan and south-western Manitoba and strengthen Precision's capabilities in these oil regions. Subsequent to closing, Precision moved an additional three service rigs into these regions. • August 31, 2008 marked the expiry of certain non-compete obligations from a 2005 business divestiture that restricted Precision’s growth outside of North America and in certain business lines. Through its international subsidiary Peritus International Oilfield Services Ltd., Precision can now fully pursue global contract drilling opportunities. • Precision’s organic growth in the United States accelerated with nine rig moves from Canada during the third quarter representing fleet expansion of 47%. • The 2008 Super Series drilling rig build program is comprised of ten Super Single rigs and nine Super Triple rigs. Seventeen of these rigs are under signed term customer contracts with letters of intent on the remaining two rigs. Twelve rigs are for deployment to the United States, six for Canada and one has been made available to a customer for international deployment. 3 Precision’s revenue in the third quarter of 2008 was 25% higher than the prior year period at $286 million, increasing 33% in the Contract Drilling Services segment and 7% in the Completion and Production Services segment. Revenue in Precision's United States operation grew by one half over the previous quarter and by over two times the same quarter in the prior year. In Canada, Precision realized a 14% increase in operating activity in the Contract Drilling Services segment while service rig activity in the Completion and Production Services segment increased 4%. Precision’s operating earnings in the third quarter of 2008 were 34% higher than the prior year period at $99 million, increasing two percentage points to 35% of revenue.
